                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

MARY J. HARRISON,                             )
                                              )
       Plaintiff,                             )
                                              )
       vs.                                    )       Case No. 2:17-CV-00014-ERW
                                              )
SSM AUDRAIN HEALTHCARE, INC.,                 )
                                              )
       Respondent.                            )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant SSM Audrain Healthcare, Inc.’s Bill of

Costs [68].

BACKGROUND

       On March 10, 2017, Plaintiff Mary J. Harrison (“Plaintiff”) filed a complaint against

SSM Audrain Healthcare, Inc. (“Defendant”) for alleged age discrimination. ECF No. 1. On,

January 4, 2019, this Court granted Defendant’s Motion for Summary Judgement [ECF No. 59]

on all remaining claims. Defendant filed a motion for a bill of costs to which Plaintiff has

objected.

BILL OF COSTS STANDARD

       A district court has broad discretion over awarding of costs to a prevailing party. Blakley

v. Schlumberger Technology Corp., 648 F.3d 921, 930 (8th Cir. 2011) (citation omitted). Before

any bill of costs is taxed, the party claiming any item of cost or disbursement must attach an

affidavit, having knowledge of the facts, that such item is correct and has been necessarily

incurred in the case and that services for which fees have been charged were actually and

necessarily preformed. 28 U.S.C. §1924. Costs which may be taxed include:


                                                  1
       (1) Fees of the clerk and marshal;
       (2) Fees for printed or electronically recorded transcripts necessarily obtained for
       use in the case;
       (3) Fees and disbursements for printing and witnesses;
       (4) Fees for exemplification and the costs of making copies of any materials
       where the copies are necessarily obtained for use in the case;
       (5) Docket fees under section 1923 of [Title 28 U.S.C.];
       (6) Compensation of court appointed experts, compensation of interpreters, and
       salaries, fees, expenses, and costs of special interpretation services under section
       1828 of [Title 28 U.S.C.].

28 U.S.C. §1920. The losing party bears the burden of overcoming the presumption the

prevailing party is entitled to recover all costs covered by §1920. Stanley v. Cottrell, Inc., 784

F.3d 454, 464 (8th Cir. 2015).

DISCUSSION

       Defendant’s Bill of Costs lists three items: (1) court reporter written transcript services

for Plaintiff’s November 30, 2017 deposition in the amount of $1,967.25; (2) videographer

services for Plaintiff’s November 30, 2017 deposition in the amount of $965.00; and (3) copies

of records from the Missouri Department of Labor in the amount of $24.25. The Court will

address the items as follows:

A.     Transcript and Video Recording Fees for Plaintiff’s Deposition

       Plaintiff opposes Defendant’s request for fees relating to written deposition transcripts

and videography of the same deposition. The recovery of costs for both printed and

electronically recorded transcripts of the same deposition is permissible, as long as each

transcript was necessarily obtained for use in the case. Stanley, 784 F.3d at 465 (citations

omitted). While courts have found it permissible for both printed and electronically recorded

deposition fees to be assessed for the same deposition, the circumstances surrounding the fees

determine whether they are necessarily obtained for use in the case. See Id. at 466-67. The

complaint, in the present case, does not reasonably create the likelihood of complexity, or other

                                                  2
factors, making it necessary to have both the written transcript and video of Plaintiff’s

deposition. As such, this Court will tax Plaintiff for only the transcript of the deposition on

November 30, 2017, and not for videography services of the same event.

B.     Postage and Delivery Expenses

       Section 1920 does not authorize taxing for postage and delivery expenses. Smith v. Tenet

Health System SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006) (citations omitted). As such,

Defendant’s Bill of Cost line item in the amount of $1,967.25 for written transcription services

relating to Plaintiff’s November 30, 2017 deposition will be reduced by $79.00, the amount

billed for shipping and handling. See Exhibit A, ECF No. 69. The Court will tax Plaintiff the

remainder of the cost in the sum of $1,888.25.

C.     Missouri Department of Labor Records

       Defendant’s costs to obtain relevant Missouri Department of Labor records were

reasonable and necessarily obtained for use in the case. Labor records are clearly reasonable and

necessary where Plaintiff has put an employment action at issue in the complaint. Therefore, the

Court finds Defendant’s cost of $24.25 for Missouri Department of Labor records to be taxable.

D.     Conclusion

       In conclusion, Defendant cannot show it was reasonable and necessary to have both

written transcripts and video recordings of Plaintiff’s deposition; thus, only costs for the written

transcript will be taxed. Further, shipping and handling costs for the written transcript are not

taxable by this Court and will be removed from the total cost, leaving $1,888.25 remaining.

Lastly, Defendant’s costs obtaining copies of Missouri Department of Labor records are

reasonable and relevant in this case where Plaintiff has put an employment action at issue;

Defendant’s cost of $24.25 will be taxed. Thus, the total cost taxable to Plaintiff is $1,912.50.



                                                  3
        Accordingly,

        IT IS HEREBY ORDERED that Defendant SSM Audrain Healthcare, Inc.’s Bill of

Costs is GRANTED, in part, and DENIED, in part. Defendant cannot recover the costs of

videography, $965.00, or shipping and handling of the written transcripts in the amount of $79.00.

All other costs are taxable. Plaintiff is taxed in the amount of $1,912.50.

     So Ordered this 9th day of April, 2019.



                                               E. RICHARD WEBBER
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                  4
